Title: General Orders, 30 July 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Tuesday July 30th 1782.
                     Parole
                     Countersigns.
                  
                  The Honorable the Congress have been pleased to pass the following Resolves.By the United States in Congress assembled April 23d 1782.
                  Whereas the most strict Oeconomy in the public expenditures is absolutely necessary for a vigorous prosecution of the war; and whereas to that end it is requisite to discontinue the practice of filling some of the places in the staff department with persons not of the line of the Army—which place may with great savings to the public be filled by supernumerary officers from the line.
                  Resolved therefore that in future there be only ten Lieutenants to each regiment of Infantry to be employed in the regimental line and staff, the regimental Paymaster to be considered as not attached to any Compy.
                  That the supernumerary Junior lieutenants, beyond the number of ten in each regiment of infantry be reduced, unless the officers of the regiment shall otherwise agree as to those that shall retire according to the resolutions of the 3d and twenty first of October 1780 and shall accordingly retire on, or before the first day of June next, if in the main army and the first day of July next, if in the southern army, except such of them as shall accept of imployments in the Staff Departments, with the approbation of the Heads of the respective departments, in which case they shall severally retain their respective ranks in the Army and be entitled to the full pay and subsistance belonging to thier rank in the line as a compensation for their respective services in the staff without any other allowance whatsoever—provided always, that nothing contained in the above Resolution, shall effect the pay or rank of any officers in Captivity, during such captivity. In Congress July 11th 1782
                  Resolved, that Junior Lieutenants, who were to retire agreeable to the act of congress of the 23d  April last, may at their option be retained in their present pay and rank as far as there are Ensigncies in their present corps vacant.
                  The regimental surgeons are to make a return immediately to the Physician of the army of all the medicines and instruments on hand likewise a return of such Medicines as they want that orders may be issued for thier being supplied so far as the stock on hand will admit.
                  Returns are to be made by the regimental paymasters to the Assistant Clothier general of the Hunting shirts actually wanting in the several regimts that an equal distribution may be made of those which are expected, in case there should be a deficiency—It is expected that those corps which received a proportion last fall, or have drawn a partial supply from their states will not include the men who are at present supplied in a tolerable manner in these returns.  Should there be a sufficiency, the remainder will afterwards be issued.
                  As long as the army remains in its present position or untill a more convenient communication of orders can be established the Adjutant general or one of his Assistants will every day attend at Westpoint between eleven and one o-clock to distribute General orders to the several Brigade Majors, the Adjutants of corps not brigaded and Aids de Camp to General officers, who are punctually to assemble at the Collonade for the purpose.
                  Major General Heath and the Commandant at Westpoint will be pleased to transmit their orders to the Adjutant general or officer attending for him at the above time and place who will take the trouble of making them public—extraordinary orders they must communicate to the corps they respect by their Aids de camp or in such other manner as the nature of the order may require.
                  Officers of the Line and Staff of every denomination are to make themselves perfectly acquainted with all General Orders—The plea of ignorance, so far from being admitted as an excuse for their noncompliance with them, will be considered as an aggravation—sit behoves every officer therefore who is in Camp to read the orders daily; and those who are absent to call for and read them the moment they return.
                  All orders are to be read to the soldiers at the first evening roll call after they issue in the presence of an officer of each company; and properly explained to, and inforced upon them.  The Colonel or officer commanding the regiment is to be responsible that this order (which is to be considered as a standing one) is punctually complied with.
               